Citation Nr: 1018804	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post right 
nephrectomy.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for renal 
insufficiency, renal cell carcinoma of the left kidney and 
left nephrectomy.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  Jurisdiction over this case is 
currently with the Winston-Salem, North Carolina RO.  

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.  In February 2010, the Veteran 
submitted additional medical evidence directly to the Board, 
with a waiver of initial RO consideration of the evidence.  
This evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2001, the RO denied service connection for 
removal of right kidney.

2.  Evidence associated with the claims folder since the 
April 2001 denial, when considered by itself or in connection 
with evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for removal of right kidney, nor raises a 
reasonable possibility of substantiating the claim.

3.  In April 2001, the RO denied service connection for renal 
insufficiency, renal cell carcinoma of the left kidney and 
left nephrectomy.

4.  Evidence associated with the claims folder since the 
April 2001 denial, when considered by itself or in connection 
with evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for renal insufficiency, renal cell 
carcinoma of the left kidney and left nephrectomy, nor raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in April 2001, denying service 
connection for removal of right kidney is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the RO's April 2001 denial is 
not new and material, and the claim for service connection 
for removal of right kidney is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The RO's decision in April 2001, denying service 
connection for renal insufficiency, renal cell carcinoma of 
the left kidney and left nephrectomy is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

4.  The evidence received since the RO's April 2001 denial is 
not new and material, and the claim for service connection 
for renal insufficiency, renal cell carcinoma of the left 
kidney and left nephrectomy is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the 
Board notes that the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).

In this case, in letters dated November 2000, August 2005, 
February 2006, and April 2006 VA provided the Veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), for service connection claims, including new and 
material evidence required to reopen the previously denied 
claim of entitlement to service connection.  The Veteran was 
also generally notified of the types of evidence VA would 
assist him in obtaining and informed him of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the Veteran's service treatment records 
and service medical examination and history reports.  Private 
treatment records have been obtained.  The Veteran submitted 
additional evidence to the Board along with a waiver of 
initial consideration of the additional evidence by the RO.  
Such evidence consists of additional private treatment 
records.  

The Veterans' Claims Assistance Act (VCAA) also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The Board acknowledges that the 
Veteran has not been accorded a VA examination pertinent to 
his claims to reopen because a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the 
evidence submitted since the last final denial.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

II.  New and Material Evidence

In an April 2001 rating decision the RO denied the Veteran's 
claims for service connection for removal of right kidney, 
and for renal insufficiency, renal cell carcinoma of the left 
kidney and left nephrectomy.  The basis for the denial of 
service connection for removal of right kidney was that right 
kidney disability pre-existed and was not aggravated in 
military service.  The basis for the denial of the claimed 
left kidney disorder was that a left kidney disorder was not 
present in or otherwise related to his military service.  The 
Veteran did not appeal the April 2001 rating decision and it 
became final.

In June 2005, the Veteran requested that his claims of 
entitlement to service connection for removal of right 
kidney, and for renal insufficiency, renal cell carcinoma of 
the left kidney and left nephrectomy be reopened.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a), effective on and after August 29, 2001.  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Duran v. 
Brown, 7 Vet. App. 216 (1994).

The evidence considered by the RO in its April 2001 rating 
decision consisted of the Veteran's service treatment 
records, including the hospital summary from inpatient 
treatment for a right kidney disorder and medical examination 
and medical history reports at the time of entrance and 
separation from service.  Also considered was a medical 
statement from the Veteran's private physician, Dr. SMD.  

The Veteran's September 1964 entrance examination was 
negative for any relevant abnormalities.  In late September 
1964 the Veteran was seen at an in-service clinic with 
complaints of pain in is right side.  It was noted in the 
record at that time that right side pain "has occurred 
previously."  Questionable kidney pathology and questionable 
kidney stone on the right were also noted.  January 1965 
treatment notes reflected the Veteran's complaints of 
intermittent right CVA [costovertebral angle] pain for the 
past year.  The Veteran's previous complaints of pain and 
symptoms on the right side were noted.  Pyelonephritis or 
kidney stone was suggested as the cause of the pain and 
symptoms on the right side.  The Veteran was hospitalized 
from January 15, 1965 to February 18, 1965.  The hospital 
summary report indicates that the Veteran had had a one year 
history of intermittent right flank pain with no hematuria, 
no dysuria, no frequency, but he did have nocturia for the 
past twelve to eighteen months one to two times.  It was also 
noted that the Veteran had been referred to the urology 
clinic where an excretory urogram was performed and it showed 
a right hydronephrosis with a normal left collecting system.  
During the hospital course of treatment three hundred cc's of 
urine was aspirated from the right renal pelvis, which was 
loaded with white blood cells.  The retrograde urogram showed 
a marked hydronephrosis suggestive of stricture at the 
ureteropelvic juncture and a high insertion.  There was some 
scarring over the renal parenchyma suggestive of long 
standing pyelonephritis.  The final diagnosis was right 
kidney hydronephrosis, ureteropelvic obstruction, congenital, 
and chronic pyelonephritis, right.  Both of the disorders 
described were deemed to have existed prior to service, not 
in the line of duty and not aggravated by service.  A right 
nephrectomy was performed.  The August 1967 discharge 
examination report noted the absence of the right kidney and 
the resulting scar.  No other relevant abnormalities were 
reported.

Evidence received since the April 2001 rating decision 
includes Private treatment reports from Wake Forest 
University Baptist Medical Center (WFUBMC), Duke University 
Medical Center (DUMC), Dr. RM and a letter from DUMC 
regarding the Veteran being placed on the kidney transplant 
waiting list for transplant of his left kidney.  Also added 
to the record since the last final denial in April 2001 is 
the hearing transcript from the Veteran's hearing before the 
Board in February 2010.  At the hearing, the representative 
indicated that the Veteran was aware that he had a problem 
when he entered the military, but was having no pain and he 
was healthy.  Hearing Transcript (Tr.), p. 3.  He further 
testified that he went in the service with no "pre-
knowledge" of any physical condition that he had.  He stated 
that he was medically tested at entrance and had no problem 
in basic training.  He further stated that the pain in his 
right side began the last part of his AIT [advanced 
individual training].  Tr., p.4.  He stated that the 
strenuous activity during basic training contributed to the 
kidney disorder.  Tr., p.5.  He testified that he was 
diagnosed with cancer of the left kidney in 2000 and that 
kidney was replaced in 2008.  Tr., p. 12.

The relevant treatment records from WFUBMC, DUMC and Dr. RM 
note the Veteran's history of a right kidney removal and 
shows also that the Veteran has developed renal insufficiency 
and renal cell carcinoma of the left kidney requiring a 
partial left nephrectomy.  The most recent submissions from 
DUMC show the Veteran has had a left kidney transplant.  

The Veteran's claim of service connection for residuals of 
removal of the right kidney was previously denied on the 
basis that a right kidney disorder existed prior to service 
and was not aggravated by military service.  Service 
connection for left kidney disorder was previously denied on 
the basis that a left kidney disorder was not present in 
service and was not otherwise related to active duty.  None 
of the additional medical evidence received since the April 
2001 rating decision pertains to an element of the claims 
that was found to be absent in the prior denials, that is, 
that a kidney disorder was incurred in or aggravated by 
military service or otherwise related to service.  Therefore 
such evidence is not new and material for the purpose of 
reopening the previously denied claims.  

The information from the hearing testimony that the Veteran 
knew he had a problem when he entered service, but felt fine 
and that the strenuous activities of basic training 
contributed to a right kidney disorder, is new but not 
material.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation. In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection. 
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran's claim that he felt fine when he entered service and 
that the rigors of training may have aggravated right kidney 
disability is not competent evidence that right kidney 
disability increased in severity during active duty.  The 
status of his renal system is not readily apparent to a 
layman (or even a trained medical professional) by outward 
appearances without necessary laboratory and other testing.  
Even though the statements are presumed credible (despite 
being inconsistent with contemporaneous inservice statements 
of longstanding right flank pain), they do not raise a 
reasonable possibility of substantiating the claim since they 
are not competent to suggest that right kidney disability 
increased in severity during active duty.  

New and material evidence has not been received; the claims 
for service connection for removal of right kidney and renal 
insufficiency, renal cell carcinoma of the left kidney and 
left nephrectomy are therefore not reopened and the appeals 
are denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for removal of a right kidney is not 
reopened, and the claim is denied.

New and material evidence not having been received, the claim 
for service connection for renal insufficiency, renal cell 
carcinoma of the left kidney and left nephrectomy is not 
reopened, and the claim is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed.  
Cir. 2003).  

The Veteran's service entrance medical examination in 
September 1964 reflects the Veteran had a blood pressure 
reading of 170/100.  When the Veteran was hospitalized in 
service for a right nephrectomy in January 1965, he had a 
blood pressure reading of 145/100.  His medical examination 
at separation in August 1967 revealed a blood pressure 
reading of 136/86.  There is no in-service diagnosis of 
hypertension.  The Veteran testified at his Board hearing 
that he was first diagnosed with hypertension after service 
in 1974 by a private physician, who started him on medication 
for hypertension.  According to the Veteran the records from 
such treatment are not obtainable, due to the passage of 
time.  Various private treatment reports of record, dated 
from 2003 to 2005, indicate a diagnosis of hypertension.  

Where there is a reasonable possibility that a current 
disorder is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hypertension.  The claims 
folder and a copy of this Remand should be 
made available to the examiner.  

The examiner should note whether the 
Veteran currently has hypertension.  If 
so, the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed hypertension had its clinical 
onset in service or is otherwise related 
to active service.  The rationale for all 
findings should be included, and the 
examiner should specifically reconcile any 
findings with the service treatment 
records and service entrance and 
separation medical examinations (discussed 
herein).

2.  Then, readjudicate each of the 
Veteran's claim on appeal.  If any benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


